Citation Nr: 0735373	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-42 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for right shoulder 
degenerative joint disease.  

2.  Entitlement to service connection for left shoulder 
degenerative joint disease.  

3.  Entitlement to service connection for right hip 
degenerative joint disease.  

4.  Entitlement to service connection for left hip 
degenerative joint disease.  

5.  Entitlement to service connection for degenerative facet 
joint changes of the thoracic spine.  

6.  Entitlement to service connection for lumbar spondylosis 
with multiple level degenerative disc disease, facet 
arthropathy of the lumbar spine, and radiculopathy in the 
right lower extremity.

7.  Entitlement to service connection for other peripheral 
neuropathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to 
August 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The veteran testified before the 
undersigned acting Veterans Law Judge at a hearing held at 
the RO in June 2007.  

The following issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington DC.  The remanded 
issues are entitlement to service connection for: right 
shoulder degenerative joint disease; left shoulder 
degenerative joint disease; right hip degenerative joint 
disease; left hip degenerative joint disease; degenerative 
facet joint changes of the thoracic spine; and lumbar 
spondylosis with multiple level degenerative disc disease and 
facet arthropathy of the lumbar spine.  


FINDINGS OF FACT

Competent evidence of the presence of peripheral neuropathy 
of the right lower extremity is not of record.  


CONCLUSION OF LAW

Peripheral neuropathy of the right lower extremity was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, the veteran filed his claim for service 
connection peripheral neuropathy of the right lower extremity 
in April 2003.  In response, in a letter dated later in 
April 2003, the RO notified the veteran that to support a 
claim for service connection, the evidence must show three 
things, (1) an injury in service, a disease that began or was 
made worse in service, or an event in service that caused an 
injury or disease; (2) a current physical or mental 
disability; and (3) a relationship between his disability and 
an injury, disease or event in service.  The RO explained 
that a current disability could be shown by medical evidence 
or other evidence showing he has persistent or recurrent 
symptoms of disability and that a relationship between a 
current disability and an injury, disease, or event in 
service was usually shown by medical records or medical 
opinions.  

The RO listed the health care providers from which it had 
requested copies of treatment records and explained that it 
had requested his file form the records center in St. Louis, 
Missouri.  The RO requested that the veteran submit, or 
identify and provide release authorization for, any 
additional evidence he knew about.  The RO notified the 
veteran that it would try to help him get such things as 
medical records, employment records, or records from other 
Federal agencies if he provided adequate information.  The RO 
told the veteran it was still his responsibility to make sure 
VA received the records.  The RO explained that he could help 
with his claim by telling the RO about any additional 
information or evidence he wanted VA to try to get for him 
and to send the requested evidence a soon as possible.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, VA provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate his service connection claim but 
did not provide notice of the type of evidence necessary to 
establish a disability rating or effective date until 
June 2006 when it sent a generic letter without identifying 
specific claims.  Despite the inadequate notice provided to 
the veteran on the latter elements, the Board finds no 
prejudice to him in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where Board addresses question not addressed by agency of 
original jurisdiction, Board must consider whether veteran 
has been prejudiced thereby).  In this case, the 
preponderance of the evidence is against the claim for 
service connection for peripheral neuropathy of the right 
lower extremity, rendering moot any question as to disability 
rating or effective date.  

With respect to VA's duty to assist, the Board notes that the 
veteran's service medical records have been obtained and that 
pertinent records from all relevant sources identified by the 
veteran, and for which provided release authorizations, have 
been associated with the claims folder.  In addition, the 
veteran testified at a hearing in June 2007, and he has 
submitted articles from the Internet, private medical 
records, and a letter from his private physician.  The Board 
notes that the veteran has reported he visited medical 
facilities at the Naval Air Station (NAS) at Willow Grove, 
Pennsylvania, and the NAS at Warminster, Pennsylvania, on 
several occasions between 1992 and 1997.  After learning 
those records had been sent to the National Personnel Records 
Center (NPRC), the RO explained to the veteran that it needed 
to know when he was treated at the NASs in three month 
increments in order to request that NPRC search for his 
records.  The veteran did not respond to that request.  It is 
the judgment of the Board that further search for those 
records is not warranted prior to a decision on the 
peripheral neuropathy of the right lower extremity service 
connection claim because the decision turns on the fact that 
the evidence does not support a finding that the veteran now 
has, or at any time during the appeal period, has had 
peripheral neuropathy of the right lower extremity.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumptive period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  The 
veteran alleges that he has peripheral neuropathy of the 
right lower extremity.  He has not, however, provided 
evidence, other than his own assertions, that he has 
peripheral neuropathy.  When post-service medical records 
include descriptions of right lower extremity symptoms, those 
symptoms have been repeatedly associated with radiculopathy 
due to his veteran's low back disability, which is addressed 
in the Board remand that follows this decision.  There is no 
contrary medical evidence suggesting that these symptoms are 
related to peripheral neuropathy distinct from his low back 
disability; the record includes only the veteran's own 
assertions that he has peripheral neuropathy that had its 
onset in service or is causally related to service, including 
his claimed exposure to herbicides.  Thus, there is no 
requirement to obtain a VA medical examination in this case.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (a veteran 
is required to show some causal connection between his 
disability and his military service).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  No further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Legal criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, 
if a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  Symptoms alone, without a diagnosed or 
identifiable underlying malady or condition, do not in and of 
themselves constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  

Background and analysis

The veteran has expressed concern that VA has not carefully 
reviewed his service medical records.  He appears to contend 
that he had symptoms of what he believes were manifestations 
of peripheral neuropathy in service that originated after a 
back injury in September 1972.  His service medical records 
show that in September 1972 he reported having injured his 
back in survival school, and the records show the examiner 
found mild interscapular muscle spasm.  The veteran states 
that after his tour in Southeast Asia, he started noticing 
his right leg was a bit tired and he would have some 
tingling, some numbness in his toes, and his right leg felt 
cooler than the left.  He said that it was not until 
November 1979 that the condition caused enough pain and 
concern that he sought medical care.  

Service medical records show that in November 1979, the 
veteran was seen in an emergency room with complaints of 
right leg pain for the past 12 hours; he said there had been 
no physical trauma to the leg.  He reported the pain was 
fairly localized to the upper lateral right thigh.  
Approximately two hours later, the veteran reported the pain 
had become worse and now involved the whole leg from the 
thigh to ankle, sparing the foot.  The assessment after 
examination was right leg pain, probably musculoskeletal.  
Norgesic was prescribed.  Later that day, the veteran 
complained he felt as though he had a hangover, and he also 
complained of myalgia.  The assessment was medication 
reaction, and the veteran was switched to Darvon.  He was 
disqualified from flying for two days.  When he was examined 
after two days, the veteran said his leg felt much better; 
examination revealed full range of motion.  He was returned 
to flying status.  

The veteran contends his condition surfaced again in 
September 1989 when his service medical records show he 
complained of not feeling well and his symptoms reportedly 
included fatigue and sore, stiff muscles and joints for the 
past month.  He reported diffuse myalgia of the back, legs, 
and arms.  After examination, the assessment was fatigue and 
nonspecific myalgia.  Laboratory studies were ordered.  At a 
follow-up visit later in September 1989, the veteran 
continued to complain of fatigue and general achiness and 
general lack of sleep secondary to his work load.  After 
interview and examination, the assessment was fatigue 
secondary to very poor dietary habits.  Four days later, the 
veteran said he still felt tired with myalgias and 
arthralgias.  He said his back hurt the day before, but on 
examination there was full range of motion of the spine, and 
the spine and paraspinous muscles were non-tender.  After 
review of laboratory studies, the assessment was question of 
Epstein Barr virus or current viral syndrome.  

In summary, other than in November 1979, the veteran's 
service medical records do not specifically mention the 
veteran's right lower extremity.  In April 1991, the veteran 
elected not to undergo a medical examination before his 
retirement in August 1991.  The file includes a memorandum 
indicating the veteran's medical records had been reviewed 
and it had been determined that neither a retirement 
examination nor an occupational health examination was 
required.  It was further noted that the date of the 
veteran's last physical examination had been in 
November 1990.  Review of the report of that examination 
shows that at that time the veteran's lower extremities were 
evaluated as normal.  

As discussed above, in order for service connection to be 
granted, there must be medical evidence of a current 
disability.  In this case, the Board finds there is no 
competent evidence that the veteran has peripheral neuropathy 
of the right lower extremity.

The record includes extensive post-service medical records 
showing the veteran received medical treatment following a 
fall on his back in late December 1999.  He was treated at an 
emergency room and released, and he was then followed by 
private physician whose assessments included lumbar, 
thoracic, and neck sprain/strain.  Over the following months, 
the veteran received physical therapy but continued to have 
low back pain.  He was referred for pain management.  In a 
June 2000 letter J.R., D.O., noted the veteran complained of 
pain in low back around the area of the belt line, and stated 
he had occasional radiation into the right ankle.  He 
examined the veteran, but did not note any findings of 
peripheral neuropathy.  The physician recommended an MRI 
(magnetic resonance imaging) study of the lumbar spine to 
evaluate the possibility of a compression fracture or to show 
any disc disease, which he said would account for the 
radiation into the leg.  

In a letter dated in May 2001, M.G, M.D., noted he had seen 
the veteran in early May 2001 and that the veteran had a 
history of problems with pain in the low and mid-back, which 
had been with him since a fall in December 1999.  The 
physician noted the veteran reported no change in bowel or 
bladder habits, no pain with cough or sneeze, no 
paresthesias, no significant leg pain, and no other joints 
seemed to bother him.  The physician recommended an MRI of 
the lumbar spine.  The record includes the report of an MRI 
study of the lumbar spine, which was done in May 2001.  The 
radiologist concluded that the MRI demonstrated mild 
spondylotic changes and disc bulges form L2-L3 through the 
L5-S1 level.  He said there was mild bilateral stenosis at 
the L2-L3, L3-L4, and L4-L5 levels and there was also mild 
central canal narrowing.  

Later private physical therapy records show that in June and 
July 2001, the veteran complained of intermittent lumbar 
spine and right gluteal/groin pain that increased with 
sustained sitting and standing.  Office notes from Dr. M.G. 
show that in December 2001 he noted that the veteran was 
still having low back pain with some radiation into his 
buttocks.  The physician did not mention peripheral 
neuropathy.  

Records from a private neurologist, T.D., M.D., show he first 
saw the veteran in April 2002, and at that time the veteran's 
complaints included mid back pain, low back pain, right leg 
pain, and bilateral hip pain.  After examination, the 
assessment was chronic low back pain syndrome with (a) facet 
clinical symptomatology and (b) degenerative disc disease 
without radicular features.  

Dr. T.D. referred the veteran for an MRI of lumbar spine, 
which was done in late May 2002.  The radiologist noted the 
veteran reported low back pain with numbness of the right 
foot.  The radiologist's impression after the MRI was 
degenerative changes throughout the lumbar spine and 
visualized portions of the lower thoracic spine.  He said 
bulging disc material was present to a variable degree at 
multiple levels.  There was no focal disc protrusion in the 
lumbar spine area; there was a tiny midline and left 
paramedian disc protrusion at T12-L1.  After Dr. T.D. 
reviewed the MRI scan and examined the veteran in late 
May 2002, he continued the assessment of chronic low back 
pain syndrome with (a) facet clinical symptomatology and (b) 
degenerative disc disease without radicular features.  None 
of Dr. T.D.'s later office notes include any mention of 
peripheral neuropathy.  

Records from K.B, M.D., show that at the veteran's initial 
visit in July 2002, he was noted to have had complaints of 
back pain for approximately two years since a fall in a 
store.  The pain was in the low back radiating to both hips 
and down the right leg.  The veteran denied pain prior to the 
fall.  The impression after examination was chronic low back 
pain and gout by history.  Later records from Dr. K.B. 
include the impression of low back pain secondary to 
degenerative joint disease.  The records do not refer to 
peripheral neuropathy.  

In November 2002, L.G., M.D., saw the veteran on referral 
from Dr. K.B.  Dr. L.G. stated the veteran presented with a 
complaint of pain, stiffness, and aching in the low back for 
the past two years with gradual worsening, bilateral buttock 
pain, right leg pain, and mid back pain.  There were 
additional complaints of numbness in the lateral right foot.  
The veteran stated that he fell at a store in December 1999.  
After examination, including the lower extremities, and 
review of imagining studies, the impression was lumbar 
spondylosis with multiple level degenerative disc disease and 
facet arthropathy, lumbar spine, no evidence of 
radiculopathy.  The physician did not mention or refer to 
peripheral neuropathy.  

Records from H.C, M.D., dated from August 2003 to 
November 2003 show the veteran was referred to him by Dr. 
K.B.  The physician noted the veteran had a history of spinal 
stenosis and degenerative disc disease and reported daily 
pain.  After examination, the pertinent assessment was spinal 
stenosis.  He adjusted the veteran's medications over a 
period of months.  

Office records from Dr. K.B. show that in January 2004, the 
veteran complained of recurrent back pain, worse on the right 
side with radiation down the leg.  Dr. K.B. noted the veteran 
had a history of back pain in the past with degenerative 
changes in the lumbar and thoracic spine.  The physician 
noted the extremities were without cyanosis or edema.  On 
examination of the back, straight leg raising was positive, 
right greater than left, with positive pain on flexion and 
lateral rotation.  The impression was chronic low back pain.  
In April 2004, when the veteran was seen with complaints of 
frequent urination, Dr. K.B. noted the veteran had a history 
of sciatica with known degenerative joint disease of the 
lumbar and thoracic spine, and in May 2004, Dr. K.B. referred 
to follow-up for sciatica, degenerative joint disease.  
Neither then, nor at any other time do Dr. K.B.'s records 
include any reference to peripheral neuropathy.  

In a letter dated in April 2005, Dr. K.B. stated that he had 
been treating the veteran since July 2002 and the veteran was 
diagnosed with degenerative joint disease of his back (lumbar 
and thoracic), both shoulders, both hips, elbows and neck, 
cervical radiculopathy, dyslipidemia, and hypertension.  He 
said that the degree and location of the degenerative joint 
disease in the shoulders, hips, and elbows suggests the 
disease is a result of injury, quite possible parachuting in 
service.  Dr. K.B said that veteran has lost at least 
50 percent capacity in his shoulders, elbows, and right leg.  
The physician did not mention or refer to peripheral 
neuropathy, nor did he do so in any later clinical records.  

Although the veteran has stated that Dr. K.B. has diagnosed 
him as having peripheral neuropathy of the right lower 
extremity, the record as outlined above shows this is not 
borne out by Dr. K.B.'s office records dated through 
June 2007 or his April 2005 letter.  

To the extent that the veteran contends that peripheral 
neuropathy of the right lower extremity was shown in service 
and that he currently has peripheral neuropathy of the right 
lower extremity, it is now well established that lay persons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis.  
See Bruce v. West, 11 Vet. App. 405 (1998) (when medical 
condition is not readily observable and not centered on 
matters within knowledge and observation of the witness, lay 
testimony as to its existence is not competent, and medical 
evidence is then required); Espiritu v. Derwinski, 2 Vet. 
App. 491, 494- 95 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions); cf. Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. 
Cir. 2007) (holding that, under certain circumstances (e.g. 
shoulder dislocation), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition).  In this 
case, the Board finds the veteran's statements offered in 
support his claim are not competent medical evidence and do 
not serve to establish the presence of his claimed peripheral 
neuropathy of the right lower extremity.  

As was noted in the Introduction, a claim for service 
connection for lumbar spondylosis with multiple level 
degenerative disc disease and facet arthropathy will be 
addressed in the remand that follows this decision.  As 
outlined above, medical records indicate that the veteran's 
complaints of radiating pain, including in the right buttocks 
and leg, may be related to degenerative joint disease, 
stenosis, or degenerative disc disease involving the lumbar 
spine.  Under 38 C.F.R. § 4.71a, neurological impairment such 
as radicular pain is rated as an element of certain spinal 
disabilities.  In this case, however, the veteran is seeking 
service connection for a distinct peripheral neuropathy of 
the right lower extremity.  As explained above, no such 
disability is currently diagnosed.

In the absence of any competent evidence of a diagnosis of 
peripheral neuropathy of the right lower extremity, the claim 
must fail.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection cannot be granted if the claimed 
disability does not exist).  

An argument presented by the veteran at various times during 
the appeal is that service connection should be granted for 
peripheral neuropathy on a presumptive basis under the 
provisions of 38 C.F.R. § 3.309(e) as a condition presumed to 
be associated with herbicides used in Vietnam.  The Board 
notes, however, that while the diseases to which the 
presumption applies include acute and subacute peripheral 
neuropathy, neither of these diseases was claimed by the 
veteran, and neither has been shown by the medical evidence 
of record.  Further, for purposes of the regulation, the term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e), Note 2.  

In this case, the veteran's service personnel records do not 
reflect dates of service in Vietnam, but even if the 
veteran's testimony that he was in Vietnam on various 
occasions between September 1972 and October 1973 is accepted 
as true and it is presumed that he was exposed to herbicides 
during this time, there is no evidence of the onset of acute 
or subacute peripheral neuropathy within weeks or months of 
exposure with resolution within two years of date of onset, 
which would be required for application of the presumption.  
As outlined earlier, there is, in fact, no competent evidence 
of the presence of any kind of peripheral neuropathy of the 
right lower extremity at any time, either during service 
itself or during the appeal period.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence weighs against the claim, and 
the benefit of the doubt doctrine is not for application. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  The Board therefore concludes that 
service connection for peripheral neuropathy of the right 
lower extremity must be denied.

Additional comment

As the Board has discussed above, this claim is being denied 
because no current peripheral neuropathy of the right lower 
extremity exists distinct from radiculopathy manifesting as a 
result of a lumbar spine disorder.  Although medical evidence 
of record indicates that the veteran's complaints with 
respect to his right lower extremity originate from the 
region of his lumbar spine, the matter of service connection 
for such radiculopathy is part and parcel of his low back 
disability claim.  The Board intimates no conclusion, legal 
or factual, as to the outcome of that claim, which is 
addressed in the Remand below.  


ORDER

Service connection for peripheral neuropathy of the right 
lower extremity is denied. 


REMAND

The remaining issues on appeal are entitlement to service 
connection for: right shoulder degenerative joint disease; 
left shoulder degenerative joint disease; right hip 
degenerative joint disease; left hip degenerative joint 
disease; degenerative facet joint changes of the thoracic 
spine; and lumbar spondylosis with multiple level 
degenerative disc disease and facet arthropathy of the lumbar 
spine.  

The veteran contends that his disabilities are related to 
injuries in service, including a back injury in 
September 1972, injuries in a Moped accident in April 1981, 
and injuries sustained from parachute jumps, including a jump 
in 1988 or 1989 with a particularly hard landing, which 
resulted in tearing of the left shoulder of his jump suit.  
He also argues that the rigors of pilot training and 
operations place great stress on the spine and hips, and he 
asserts that the 1972 back injury was aggravated or caused by 
combat operations, both while piloting C-130 aircraft and on 
and off-loading cargo.  

The veteran has testified that he logged 33 parachute jumps 
in service, and his service records confirm that he was a 
parachutist as well as a pilot and a pilot trainer during 
service.  

In a letter dated in April 2005, Dr. K.B noted that he had 
been treating the veteran since July 2002 and stated the 
veteran was diagnosed as having degenerative joint disease, 
including his back (lumbar and thoracic), both shoulders, and 
both hips.  The physician said that the degree and location 
of the degenerative joint disease in the shoulders and hips 
suggests that the disease is a result of injury, quite 
possibly the parachuting activities he participated in while 
in service.  Dr.  K.B. further stated that the veteran's 
military records show a history of chronic back pain, and he 
refers to an X-ray report dated in October 1978 as noting a 
history of chronic low back problem and showing changes on 
the lateral view of the lumbar spine.  The physician stated 
the veteran continues to suffer chronic pain in these areas, 
which he said was consistent with the development of 
degenerative joint disease in his back.  

In addition, in an office note dated in June 2007, Dr. K.B. 
stated under history of present illness that the veteran is 
status post multiple injuries that occurred in the military 
from 1972 through 1989, with injuries to his back in assorted 
activities during survival training in September 1972, right 
shoulder injury in a motor vehicle accident in 1982, and left 
shoulder injury in 1989 during a parachute accident.  The 
physician said that since that time the veteran has had 
chronic pain in all these areas partially relieved by 
analgesic medication, as per his chart.  The impression 
reported by Dr. K.B. was chronic lower back pain secondary to 
multiple injuries sustained in the military as well as 
bilateral shoulder pain from old injury sustained during 
military service.  Dr. K.B. commented that the veteran's 
current injuries are longstanding and consistent with his 
report of injury sustained between 1972 and 1991 during 
military service.  Dr. K.B. sated that the veteran has 
military records to substantiate his injuries at that time, 
which the physician said can certainly be responsible for his 
current symptoms.  

As noted earlier in the decision, post-service medical 
records document medical treatment the veteran received at 
the time of, and in the years following, a slip and fall 
accident in a store in December 1999.  In those records, the 
veteran generally denied back and hip pain prior to the fall, 
and later records show that when treated for right shoulder 
symptoms, the veteran variably stated to Dr. K.B. in 
October 2002 that he had had pain in his right shoulder since 
childhood when he had his arm caught in a washing machine 
versus apparently stating to Dr. T.D. in January 2003 that 
the onset of right arm/shoulder pain had been three years 
ago.  

In view of what may be contradictory evidence as to the onset 
and etiology of the veteran's claimed disabilities, it is the 
judgment of the Board that a VA examination and medical 
opinion, which takes into account the veteran's history, his 
service medical records, and the post-service medical records 
would facilitate the Board's decision as to the claims on 
appeal.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).  

As was noted earlier, the veteran has reported that he 
received medical care at the NAS at Willow Grove, 
Pennsylvania, and the NAS at Warminster, Pennsylvania from 
1992 to 1997.  The RO learned that records from those 
facilities have been sent to NPRC and requested that the 
veteran identify pertinent three month periods during which 
he received treatment for his claimed disabilities so that it 
could make records requests compliant with NPRC procedures.  
The veteran did not respond to that request.  As such records 
may show treatment for the veteran's claimed disabilities 
prior to his fall in December 1999, they would be pertinent 
to his claims.  The Board will therefore request that the 
veteran be contacted and requested to provide the information 
needed to attempt to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request 
that he identify the specific NAS and 
the dates, in three month increments, 
that he received treatment for any of 
his claimed thoracic spine, lumbar 
spine, shoulder(s), or hip(s) at either 
NAS, Willow Grove, Pennsylvania, or 
NAS, Warminster, Pennsylvania, from 
1992 to 1997.  

If the veteran responds with the 
requested information, take action to 
obtain and associate with the claims 
file the identified records from NPRC.  
Action taken to obtain the requested 
records should be documented fully in 
the claims file.  

2.  Thereafter, arrange for a VA 
examination of the veteran to determine 
the etiology of his claimed 
disabilities, that is, right shoulder 
degenerative joint disease, left 
shoulder degenerative joint disease, 
right hip degenerative joint disease, 
left hip degenerative joint disease, 
degenerative facet joint changes of the 
thoracic spine, and lumbar spondylosis 
with multiple level degenerative disc 
disease and facet arthropathy of the 
lumbar spine.  All indicated studies, 
including X-rays, should be performed.  
After examination of the veteran and 
review of the veteran's history, 
service records showing he was a pilot 
and parachutist in service, his service 
medical records, and his post-service 
medical records, (and presuming the 
veteran was in sound condition at 
service entrance) for each disability, 
i.e., disabilities of each shoulder, 
each hip, the thoracic spine, and the 
lumbar spine, the examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or higher) that the 
disability had its onset in service or 
is causally related to any incident of 
service, including, but not limited to, 
a back injury in September 1972, a 
claimed Moped accident in April 1981, 
and/or parachute jumps in service, 
including a jump involving a hard 
landing in 1988 or 1989.  

The examiner should provide an 
explanation of the rationale for each 
opinion.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the 
examination report.  

3.  Then, after completion of any other 
development indicated by the state of 
the record, readjudicate each of the 
issues on appeal.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, issue an 
appropriate supplemental statement of 
the case.  The veteran and his 
representative should be provided the 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


